     Case 3:00-cv-04599-WHO Document 1222 Filed 11/16/18 Page 1 of 10




 1   BARBARA J. PARKER, City Attorney, SBN 069722
     MARIA BEE, Chief Assistant City Attorney, SBN 167716
 2   RYAN G. RICHARDSON, Special Counsel, SBN 223548
     KIMBERLY A. BLISS, Supervising Deputy City Attorney, SBN 207857
 3   JAMILAH A. JEFFERSON, Senior Deputy City Attorney, SBN 219027
     One Frank H. Ogawa Plaza, 6th Floor
 4   Oakland, California 94612
     Telephone:    (510) 238-7686; Facsimile: (510) 238-6500
 5   Email: jjefferson@oaklandcityattorney.org
     R20752/2599452
 6
     Attorneys for Defendant
 7   CITY OF OAKLAND

 8
                                             UNITED STATES DISTRICT COURT
 9
                                          NORTHERN DISTRICT OF CALIFORNIA
10

11   DELPHINE        ALLEN,     et   a!.,                                 Case No. C 00-45 99 WHO

12                           Plaintiffs,                                  DEFENDANT CITY OF OAKLAND'S
                                                                          NOVEMBER 16. 2018 STATUS REPORT
13           V.                                                           PURSUANT TO OCTOBER 2, 2017
                                                                          MINUTE ENTRY ORDER REQUIRING
14   CITY OF      OAKLAND,           et   a!.,                            COMBINED STATUS REPORTS

15                           Defendants.

16

17

18

19

20

21

22

23

24

25

26



     Defendant   City of Oakland's   November    16, 2018 Status Report
     Pursuant to October   2, 2017 Minute Entry Order
     Requiring   Combined Status   Reports                  -

                                                                1   -



                                                                                                    COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1222 Filed 11/16/18 Page 2 of 10




 1           Defendant         City   of Oakland     ("City")   files the attached combined status report pursuant to the

 2   Court's October        2, 2017 Minute Entry Order requiring the City to file               a   combined status report

 3   regarding:
 4           (1)   OPD's progress           on   the Swanson    Report recommendations;
 5           (2)   additional commitments related to the Critical Incident Review and                     policy and training
 6           improvements;            and

 7           (3)   the status of Arbitrations and Retaliation                 Investigations.

 8           There       are   three attachments to the status report. Attachment A combines the status of

 9   arbitrations, OPD's progress            on   the Swanson        Report recommendations         and additional commitments

10   related to the Critical Incident Review. Attachments B and C outline the status of retaliation

11   investigations      and    incorporates public     and sealed documents.

12


13   Dated: November 16, 2018

14                                                  BARBARA J. PARKER, City Attorney
                                                    MARIA BEE, Chief Assistant City Attorney
15                                                  RYAN G. RICHARDSON, Special Counsel
                                                    KIMBERLY A. BLISS, Deputy City Attorney
16                                                  JAMILAH A. JEFFERSON, Senior Deputy City                   Attorney
17
                                                          Is! Barbara J. Parker

18                                                        Attorneys for Defendants
                                                          CITY OF OAKLAND, et al

19

20

21

22

23

24

25

26



     Defendant   City   of Oakland's November 16, 2018 Status            Report
     Pursuant to October     2, 2017 Minute Entry Order
     Requiring   Combined Status      Reports                   -2   -



                                                                                                                 COO -4599 WHO
Case 3:00-cv-04599-WHO Document 1222 Filed 11/16/18 Page 3 of 10




ATTACHMENT A
              Case 3:00-cv-04599-WHO Document 1222 Filed 11/16/18 Page 4 of 10




ONE          FRANK        H.    OGAWA      PLAZA 6TH      FLOOR    •
                                                                       OAKLAND, CALIFORNIA 94612
Office of the       City Attorney                                                                (510)   238-3601
Barbara J. Parker                                                                         FAX:   (510)   238-6500
City Attorney                                                                             TTY:   (510)   238-3254




                                                November 16, 2018



                                 DELPHINE ALLEN      v.   CITY OF OAKLAND, et al.


                                           PROGRESS REPORT NO.12



                  This is the    City's twelfth Progress Report, and as further described below, the
  City       is   pleased   to   report full implementation of the Court Investigator's June 21, 2017
  recommendations.


                                      City provide quarterly Progress Reports, beginning on
                  The Court ordered that the
  December 31, 2015. This report addresses:           1) the City's police -related arbitration
  decisions; 2)  the Department's progress     in updating its Policy Manual (based on the
  Court Investigator's April 2015 recommendation); 3) the Department's progress in
  implementing the one remaining recommendation in the Court Investigator's March 21,
  2016 report; and 4) the City's full implementation of the recommendations in the Court
  Investigator's June 21, 2017 report.1

  I.              Arbitration Decisions Since May 2018 Progress Report




   GRIEVANT &                         CITY'S        ARBITRATOR'S                           DECISION
                                                                             OUTCOME
   VIOLATION                          DISCIPLINE     DECISION                              DATE



   Officer A                           1 -day        Upheld City's finding   1 -day
                                                                                           5-31-2018
       Performance of       Duty      Suspension     and discipline          Suspension




         1
        As noted in the City's last Progress Report, the other self-identified improvements
  (including, but not limited to, creation of a Cultural Working Group, individual personal
  development plans for those involved in the CID and lAD investigations related to the 2016
  sexual misconduct scandal, and increased Departmental supervisor and leadership training)
  have been implemented and are ongoing.
           Case 3:00-cv-04599-WHO Document 1222 Filed 11/16/18 Page 5 of 10
DELPHINE ALLEN           v.   CITY OF OAKLAND, et al.   -

                                                            PROGRESS REPORT NO.12
November 16, 2018
PAGE 2



II.        OPD Policy Manual


           The   one    outstanding                Investigator's April 2015 report is the
                                      item from the Court
recommendation that OPD, in consultation with OCA, address outdated rules and
policies. As noted in the last Progress Report, OPD recently ended its contract with
Lexipol -a company that provides state -specific policy manuals-because Lexipol's
draft policies generally required extensive research and editing to conform them to local
law, NSA requirements and OPD's best practices as developed in coordination with the
IMT and Plaintiffs' counsel. Accordingly, OPD has converted the Lexipol policies back to
"General Orders" and is continuing its work updating its numerous polices.           OPD
continues to focus on its NSA-related policies, and provides them to Plaintiffs' counsel
for review and comment and to the City Attorney's Office and Independent Monitoring
Team for approval.


Ill.        Implementation of March 2016 Recommendations

           The   City implemented 13 of the 14 March 2016 recommendations. The
                        has
remaining                    was for the Civilian Manager in lAD to develop institutional
                 recommendation
memory within lAD, potentially through the development of a comprehensive lAD
manual.2 An initial draft of an lAD Manual was completed and underwent an in-depth
review process by lAD, the Monitoring Team and the City Attorney's Office. lAD, OPD's
Research and Planning Unit and the City Attorney's office are making additional
changes based on recent changes to state law, and are still awaiting a California
Supreme Court decision regarding the application of Brady v. Ma,y!and, 373 U.S. 83
(1963) and Pitchess v. Superior Court, 11 Cal.3d 531 (1974) governing lAD's handling
and disclosure of police personnel files in criminal proceedings.3


            Under recent amendments to the          City's Charter establishing   a   civilian Police
Commission, the Manual must also be submitted to the Police Commission for
approval     .




      lAD has written policies and procedures governing its various responsibilities (complaints,
       2


investigations, findings, Pitchess, etc.), all of which have been adopted or improved during the
pendency of the NSA, and which still are in effect. The Manual is meant to update and
consolidate those policies into a single, comprehensive document.
      One function of lAD is to respond to Brady requests in criminal cases and Pitchess
motions in both criminal and civil proceedings. In 2017, a California Appellate Court ruled that
the long-standing practice of California law enforcement agencies confirming to the District
Attorney whether an officer is on the Brady list and (in some cases) providing summary
information regarding the underlying Brady material violates state law. See Association for Los
Angeles Deputy Sheriffs v. Superior Court, 13 Cal.App.5t 413 (2017). The California Supreme
Court has granted review; the case is fully briefed and still pending assignment of a hearing
date.
       See The Charter of the City Oakland, Article VI, Section 604(b)(5), empowering the
Commission to "Approve or reject the Department's proposed changes to all policies,
procedures, customs, and General Orders of the Department which govern use of force, use of
force review boards, profiling based on any of the protected characteristics identified by federal,
state, or local law, or First Amendment assemblies, or which contain elements expressly listed
in federal court orders or federal court settlements which pertain to the Department and are in
effect at the time this Charter Section 604 takes effect for so long as such federal court orders
and settlement remain in effect."
       Case 3:00-cv-04599-WHO Document 1222 Filed 11/16/18 Page 6 of 10
DELPHINE ALLEN          v.   CITY OF OAKLAND, et al.      -


                                                               PROGRESS REPORT NO. 12
November     16, 2018
PAGE 3



        Prolected       Time     Frame for       Completion       and   Submission   to   City's   Police
        Commission:          February 2018

IV.     Implementation of June 2017 Recommendations

        The June 21, 2017 Swanson Report included nine recommendations, all of which
have   now have been implemented. At the time of the City's last Progress Report, seven
recommendations,             as   well   as   some   self-identified
                                                         improvements, remained to be
implemented through proposed changes                   separate written policies-Policy
                                                          to    two
611/General Order M-4.1 ("Criminal Investigation of Members of the Department and
Sworn Law Enforcement Personnel") and Training Bulletin V-T.1 (Internal Investigation
Procedures) (the "Proposed Policies").5 The Proposed Policies were reviewed and
approved by the OPD command staff, the City Attorney's Office, Plaintiffs' counsel, the
Independent Monitoring Team, and the Oakland Police Officer's Association ("OPOA"),
and have now received final sign off from the City's civilian Police Commission.


        General Order M-4.1 has been published to all Department Members with a
training and quiz through the OPD's document management system (Power DMS). In
addition, all personnel assigned to CID received in -person trainingon Policy 611, and all

lAD staff    were   trainedimplementation
                                  on        of TB V -T.1. All that remains is inclusion of
these new policies in the Academy and Continuous Professional Training curricula
going forward, which will be done for all future Academies and the next rounds of CPT
training.

      Accordingly,           the June     21, 2017 Swanson recommendations have been fully
implemented.




Barbara J. Parker                                         Anne    Kirkpatrick
City Attorney                                             Chief of Police



2596874v1




       Given the Department's recent conversion from Lexipol back to General Orders,          Policy 611
was   retitled and renumbered as General Order M-4.1 before publication.
Case 3:00-cv-04599-WHO Document 1222 Filed 11/16/18 Page 7 of 10




ATTACHMENT B
          Case 3:00-cv-04599-WHO Document 1222 Filed 11/16/18 Page 8 of 10


                                      CITYOFOAKLAND

                                            Memorandum




TO:               IMT
FROM:             Oakland Police   Department
DATE:             13Nov2lO8
RE:               Bi-Annual   Progress Report   and Actions Taken    Regarding    Retaliation Cases



The following is an updated status of the current Oakland Police Department's Internal Affairs
Division's Investigations as it pertains to allegations of retaliation for the period of 23 May 18

through 13 Nov 18.


      •   17-0732: A retaliation claim filed with the  Equal Employment Opportunity Commission
          (EEOC) by a complainant who applied for the position of a Police Officer Trainee (POT)
          with the City of Oakland, Oakland Police Department. The complainant alleged a

          Sergeant retaliated against applicant in relation to applicant's employment application.

          Action Taken: The Internal Affairs      investigation completed       the   investigation   with   an

          unfounded   finding.

      •   18-0968: A retaliation   allegation discovered during the review of an on -duty injury
          claim. The review prompted an Internal Affairs Investigation, and the EEOC was made
          aware of the allegation. The EEOC is conducting their investigation. The complainant is

          a Neighborhood Services Coordinator (NSC) and alleged a civilian supervisor, retaliated

          against because of the complainant's engagement in protected activity.

          Action Taken: The Internal Affairs    investigation   is open and   ongoing.




          Sekou Millington
          Captain of Police
          Internal Affairs Division
          Oakland Police   Department
Case 3:00-cv-04599-WHO Document 1222 Filed 11/16/18 Page 9 of 10




ATTACHMENT C
Case 3:00-cv-04599-WHO Document 1222 Filed 11/16/18 Page 10 of 10




     DOCUMENT FILED
        UNDER SEAL                            ON,
         November  16, 2018
           (DKT. NO. 1223)
